— This is an appeal by the employer and its insurance carrier from an award of death benefits and funeral expenses to the widow and son of Merwin John, deceased. The Industrial Board found that while the decedent was engaged in his regular occupation on the 4th day of December, 1941, and while lifting a weight, he sustained accidental injuries. The Board also found that the decedent, at the time he received his injuries, resided at Quaker Bridge, New York. The Board also found that on December 27, 1941, while decedent *841was returning to his home from the office of the company doctor at Salamanca, New York, where he was receiving medical treatment for his accidental injuries, the automobile in which he was riding collided with a truck and that John sustained accidental injuries which resulted in his death. The Board also found that the death of decedent on December 27, 1941, was a sequence of his accident of December 4, 1941. The evidence sustains the findings of the Board. Award affirmed, with costs to the Industrial Board. All concur, [See post, p. 935.]